UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6719



HERMAN D. YOUNG,

                                             Plaintiff - Appellant,

          versus

W. P. ROGERS, Regional Administrator; D. R.
GUILLORY,   Warden,   Powhatan   Correctional
Center; L. JARVIS, Assistant Warden, Powhatan
Correctional Center; C. LEWIS, Major, Chief of
Security, Powhatan Correctional Center; LIEU-
TENANT J. R. TOWNSEND; S. MORTON, Sergeant;
W. T. COUTO, C/O; SUTTON, C/O; CHAVIOUS, C/O;
PENNINGTON, C/O,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-779-CV-3)

Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman D. Young, Appellant Pro Se.    Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Young v. Rogers, No. CA-94-779-CV-3 (E.D. Va. May 3, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3